REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,841,937, which included original patent claims 1–15.  Applicant requested amendment of the claims on 5/13/2021.  Claims 16–23, 25 and 26 are pending. 

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Applicant seeks a broadening reissue, since Applicant believes the original patent to be partly inoperative or invalid by reason that Applicant/Patentee claimed less than Applicant/Patentee had the right to claim in the patent. At least one example upon which this reissue is based lies in the fact that the claims include unnecessary limitations. For example, claim 1 includes the limitations of “a second support located on a rear surface of the fourth region” which are unnecessary and have resulted in Applicant's having claimed in the original patent less than Applicant had the right to claim.” (12/9/2019 declaration p. 2).

Claim Amendment – Support and 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“an explanation of the support in the disclosure of the patent for the changes made to the claims.” 


Specification
The amendment to the specification filed 5/13/2021 is suitable for entry.


	Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  
Claim 25 depends from itself.
Claim 26, the second support is already introduced in parent claim 18.  Therefore line 2 should be amended so that the claim reads “the second support disposed below the third display area is configured to keep . . .” or similar.

35 USC § 251 Rejections
Claims 16–23, 25 and 26 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 


Steps (1) and (2)
During the prosecution of 14/843,820 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date of Amendment
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
5/23/2017
1
SGL 1 – “and ii) the second and third regions are unsupported”
2/1/2017
1
SGL 2 – “wherein the second configuration is a configuration in which: i) the first region and the second region oppose each other with the first support therebetween and ii) the third region and the fourth region oppose each other with the second support therebetween”
5/23/2017
15
SGL 32 – “wherein, in the second configuration, the first support contacts the first region and the second region, and the second support contacts the third region and the fourth region”


Prosecuted claim 1 therefore contained SGL 1 and SGL 2 when printed as 
Pending reissue claims 16–23, 25 and 26 are each broadened in a manner related to the Surrender Generating Limitations (SGL).  

Reissue Claim(s)
SGL(s) missing
16–23, 25 and 26
(SGL 1 and SGL 2)
OR
(SGL 2 and SGL 3)


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  The reissue claims lack SGL 1, SGL 2 and SGL 3.  While not all three SGLs need be present (based upon the alternative prosecution history), the reissue claims lack either of a) SGL 1 and SGL 2 or b) SGL 2 and SGL 3.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the 

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


	
Response to Arguments
35 USC §251 – Recapture
Applicant argues:
“While the Office Action (page 7) asserts that the amendment at issue was made on February 1, 2017, Applicant respectfully asserts that there was no amendment filed on that date, and that the amendment was made on May 13, 2017” (5/13/2021 remarks, p. 7).
Although the examiner did incorrectly swap the dates of the amendments in 14/843,820, there were indeed amendments made on both 2/1/2017 and 5/23/2017.  The action has been corrected to reflect the proper dates yet the numbering of the SGLs has been retained for consistency.

Applicant argues:
“Applicant points to new claim 15, which was added in the same amendment and includes no relevant limitation about the second and third regions (i.e., the recited "second area") being unsupported” (5/13/2021 remarks, p. 8).

 
 Applicant argues:
“with respect to the limitation "wherein the second configuration is a configuration .... " This rejection is traversed. In particular, Applicant most respectfully point out that the limitations at issue were already part of claim 1 and were not added in the May 23, 2017, Amendment. However, even if the limitation at issue was added to independent claim 1 in the May 23, 2017, Amendment, Applicant again reminds the Office that newly added claim 15 did not include the limitation at issue.” 
Examiner disagrees.  This “wherein the second configuration is a configuration . . .” language (i.e., SGL 2) was added in order to overcome the prior art rejection.  The particular sequence or timing of its introduction is not material.  This language was indeed present in every patented claim, including claim 15.

Applicant argues:
“MPEP § 1401.02(III)(A)(2) expressly states, "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue" (emphasis added). As independent claim 16 recites, "the first to the third display areas are exposed to an outside of the display panel in the folded configuration," claim 16 represents a material narrowing relative to any independent claim of the prior application as originally filed” (5/13/2021 remarks, p. 8 and 9).
	Examiner agrees that a proper demonstration of “material narrowing” would avoid recapture.  However, MPEP 1412.02 stresses that the narrowing of the test’s third step must be related to the surrender generating limitation(s):
“NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture” (MPEP 1412.02 (II), emphasis added).
The “narrowing” or “modification of a surrender generating limitation” (SGL) is broken down into two possibilities, described by MPEP 1412.02 (II)(C):
SGL entirely eliminated . . .
. . . and not replaced by a new SGL-related limitation (recapture is present).
. . . but replaced by a new SGL-related limitation (recapture is possible – consider material narrowing for SGL-related addition).
A portion of the SGL is retained (recapture is possible – consider material narrowing for retained SGL portion).
Further guidance in recognizing material narrowing is provided by MPEP 1412.02 (II)(C):
“if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at , 98 USPQ2d at 1644.”
“the reissue applicant may have added a new limitation that still relates to surrendered subject matter . . . If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims”.
See also the flowchart of MPEP 1412.02 (II)(C):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Lastly, in the context of recapture, “Original Claim” is defined in MPEP 1412.02 I as: “A claim that was presented in the original application prior to surrender. See In re Youman, 679 F.3d 1335,1346 n.4, 102 USPQ2d 1862,1870 n.4 (Fed. Cir. 2012)”.
In this case, the “narrowing” limitation present in reissue claim 16 of:

indeed “narrows” the claim, but it does not “materially narrow” the claim in aspects related to the surrendered subject matter.

Applicant argues:
“claim 15 of the prior application included the limitation of "in the second configuration, the first support contacts the first region and the second region, and the second support contacts the third region and the fourth region.," which corresponds to the resulting structure (each of the first and second supports contacts two regions) because there is no supports to support the second (R2) and third (R3) regions” (5/13/2021 remarks, p. 9).
This language in claim 15 actually corresponds to SGL 3 and does not correspond to the second and third regions being “unsupported” (SGL 1).  This SGL 3 language does not speak to any degree of a lack of support.  Nonetheless, as stated above, SGL 1 need not be present in the reissue claims if the reissue claims include SGL 2 and SGL 3 in the manner of patented claim 15.

Applicant argues:
“In addition, in claim 16, the features of . . . the second display area of the display panel is curved . . . have been added. Since the second display area is configured to be arranged in a curved configuration . . . it can be seen that the support for maintaining the display area flat is not disposed in the second display area. That is, claim 16 represents a material relative to SGL 1 of the prior application as originally filed.” 
SGL 1 calls for second and third regions to be merely “unsupported”.  It does not specify that a support would be “for maintaining the display areas flat” or that lack of support allows the regions/area to be curved.  Nonetheless, as stated above, SGL 1 need not be present in the reissue claims if the reissue claims include SGL 2 and SGL 3 in the manner of patented claim 15.

Applicant argues:
“claim 16 includes a limitation that the first to the third display areas are exposed . . . when . . . in the folded configuration. This is related to . . . i) the first region and the second region oppose each other with the first support therebetween and ii) the third region and the fourth region oppose each other with the second support therebetween). That is, claim 16 represents a material relative to SGL2 of the prior application as originally filed.” 
Examiner disagrees.  The notion that the areas are “exposed . . . when . . . folded” does not speak to any degree of the regions being “opposed” or for a support to be therebetween.  A “folded” configuration could simply refer to a fold as small as 1° which fails to result in opposed regions or a support therebetween.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        2 SGL 3 was present in newly-filed claim 15 following an art rejection.  SGL 3 was also argued with respect to new claim 15 and the cited prior art.  See 14/843,820 remarks filed 5/23/2017, page 9.